DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office action is in response to correspondence received December 6, 2019. 
	Claims 1-19 are pending and have been examined. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11, 13-16, 18, and 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 13-16, 18, and 19  of U.S. Patent No. [PATENT NUMBER UNASSIGNED], application number 16/687,281. Although the claims at issue are not identical, they are not patentably distinct from each other because, see the comparison chart below.  Note that claims 1 and 14 have folded in several limitations from dependent claims, but as they are more narrow that Applicant's Instant claims, they are not patentably distinct.  Also, note that several applications including 16/457,908 and 16/457,913 have the same independent claims as Applicant's current claims.  The combination of either 908 or 913 and the Instant Application would be a non-statutory provisional obviousness rejection.  
Claim
Instant Application

Claim
Reference App 16687281
1
A transaction-enabling system, comprising: a machine having at least one of a compute task requirement, a networking task requirement, and an energy consumption task requirement; and a controller, comprising: a resource requirement circuit structured to determine an amount of a resource for the machine to service at least one of the compute task requirement, the networking task requirement, and the energy consumption task requirement; a forward resource market circuit structured to access a forward resource market; a resource market circuit structured to access a resource market; and a resource distribution circuit structured to execute a transaction of the resource on at least one of the resource market or the forward resource market in response to the determined amount of the resource.  

1
A system comprising: a machine having at least one task requirement, wherein the at least one task requirement comprises at least one of a compute task requirement, a networking task requirement, or an energy consumption task requirement; and a controller, comprising: a resource requirement circuit structured to determine an amount of a first resource for the machine to service the at least one task requirement, and to determine a second amount of a second resource for the machine to service the at least one task requirement through an operational change of the machine, wherein the first resource and the second resource are different types of resources for utilization by the machine to service the at least one task requirement; a forward resource market circuit structured to access a futures market for the first resource at a first time scale; a resource market circuit structured to access a spot market for the first resource or a futures market for the first resource at a second time scale, wherein the first time scale is different than the second time scale, wherein the controller is further structured to: determine a substitution cost of substituting the second resource for the first resource for utilization by the machine based on a price of at least one of the first or second resource determined from the forward resource market circuit or the resource market circuit, determine an optimal transaction to execute at least one of the first resource or the second resource on at least one of the spot market or the futures market based on the determined amounts of the first and second resources and the substitution cost, and adjust the optimal transaction based on a determination that a difference between the price and an anticipated price is above a predetermined threshold; and a resource distribution circuit structured to execute the adjusted transaction, wherein in response to the execution of the adjusted transaction, the operational change to the machine causes the machine to change from utilization of the first resource to utilization of the second resource to service the at least one task requirement.
2
The system of claim 1, wherein the resource distribution circuit is further structured to adaptively improve at least one of an output of the machine or a resource utilization of the machine.  

2
wherein the resource distribution circuit is further structured to adaptively improve at least one of an output of the machine or a resource utilization of the machine.
3
The system of claim 2, wherein the resource distribution circuit further comprises at least one of a machine learning component, an artificial intelligence component, or a neural network component.  

3
the resource distribution circuit further comprises at least one of a machine learning component, an artificial intelligence component, or a neural network component.
4
The system of claim 1, wherein the resource comprises a compute resource.  

4
wherein the first resource comprises a compute resource.
5
The system of claim 1, wherein the resource comprises an energy resource.  

5
wherein the first resource comprises an energy resource.
6
The system of claim 1, wherein the resource comprises an energy credit resource.  

6
wherein the first resource comprises an energy credit resource.
7
The system of claim 1, further comprising: wherein the resource requirement circuit is further structured to determine a second amount of a second resource for the machine to service at least one of the compute task requirement, the networking task requirement, and the energy consumption task requirement; and wherein the resource distribution circuit is further structured to execute a first transaction of the first resource on one of the resource market or the forward resource market, and to execute a second transaction of the second resource on the other one of the resource market or the forward resource market.  

1, 7
(Text of claim 1) and wherein the resource distribution circuit is further structured to execute the adjusted transaction including a first transaction  of the first resource on one of the spot market or the futures market, and a second transaction of the second resource on the other one of the spot market or the futures market.
8
The system of claim 7, wherein the second resource comprises a substitute resource for the first resource during at least a portion of an operating condition for the machine.  

8
the second resource comprises a substitute resource for the first resource during at least a portion of an operating condition for the machine.
9
The system of claim 1, wherein the forward resource market comprises a futures market for the resource at a first time scale, and wherein the resource market comprises one of: a spot market for the resource, or a futures market for the resource at a second time scale.  

1
see 1 above, where original claim 9 was folded into claim 1
10
The system of claim 1, wherein the transaction comprises at least one transaction type selected from the transaction types consisting of: a sale of the resource; a purchase of the resource; a short sale of the resource; a call option for the resource; a put option for the resource; and any of the foregoing with regard to at least one of a substitute resource or a correlated resource.  

10
wherein the adjusted transaction comprises at least one of: a sale of the first resource; a purchase of the first resource; a short sale of the first resource; a call option for the first resource; or a put option for the first resource.
11
The system of claim 1, wherein the resource distribution circuit is further structured to determine at least one of a substitute resource or a correlated resource, and to further execute at least one transaction of the at least one of the substitute resource or the correlated resource.  

11
 wherein the second resource is at least one of a substitute resource or a correlated resource, and the resource distribution circuit is further structured to further execute at least one transaction of the at least one of the substitute resource or the correlated resource, wherein the correlated resource is a resource that has a correspondence in price or availability with the first resource.
13
The system of claim 11, wherein the resource distribution circuit is further structured to execute the at least one transaction of the at least one of the substitute resource or the correlated resource in concert with the transaction of the resource.  

13
the resource distribution circuit is further structured to execute the at least one transaction of the at least one of the substitute resource or the correlated resource in concert with the adjusted transaction of the first resource.
14
A method, comprising: determining a first amount of a first resource for a machine to service at least one of a compute task requirement, a networking task requirement, and an energy consumption task requirement; accessing a forward resource market; accessing a resource market; and executing a transaction of the first resource on at least one of the resource market or the forward resource market in response to the determined amount of the first resource.  

14
A method, comprising: determining a first amount of a first resource for a machine to service at least one task requirement, wherein the at least one task requirement comprises at least one of a compute task requirement, a networking task requirement, or an energy consumption task requirement; determining a second amount of a second resource for the machine to service the at least one task requirement through an operational change of the machine, wherein the first resource and the second resource are different types of resources for utilization by the machine to service the at least one task requirement; accessing a futures market for the first resource at a first time scale; accessing a resource market, wherein the resource market includes a spot market for the first resource or a futures market for the first resource at a second time scale, wherein the first time scale is different than the second time scale; determining a substitution cost of substituting the second resource for the first resource for utilization by the machine based on a price of at least one of the first or second resource determined from the futures resource market or the resource market; determining an optimal transaction to execute [[of]] at least one of the first resource or the second resource on at least one of the resource market or the futures market based on the determined amounts of the first and second resources and the substitution cost; adjusting the optimal transaction based on a determination that a difference between the price and an anticipated price is above a predetermined threshold; executing the adjusted transaction; and changing, through the operational change of the machine, utilization by the machine of the first resource to utilization by the machine of the second resource to service the at least one task requirement.
15
The method of claim 14, further comprising: determining a second amount of a second resource for the machine to service at least one of the compute task requirement, the networking task requirement, and the energy consumption task requirement; and executing a second transaction of the second resource on the other one of the resource market or the forward resource market.  

15
See claim 14 above plus language of claim 15: The method of claim 14, wherein the adjusted transaction includes a first transaction of the first resource on the one of the resource market or the futures market, and the method further comprises executing a second transaction of the second resource on the other one of the resource market or the futures market.
16
The method of claim 14, further comprising determining at least one of a substitute resource or a correlated resource, and executing at least one transaction of the at least one of the substitute resource or the correlated resource.  

16
The method of claim 14, wherein the second resource is at least one of a substitute resource or a correlated resource, and the method further comprises determining at least one of the substitute resource or the correlated resource, and executing at least one further transaction of the at least one of the substitute resource or the correlated resource, wherein the correlated resource is a resource that has a correspondence in price or availability with the first resource.
18
The method of claim 16, further comprising executing the at least one transaction of the at least one of the substitute resource or the correlated resource in concert with the transaction of the first resource.  

18
The method of claim 16, further comprising executing the at least one transaction of the at least one of the substitute resource or the correlated resource in concert with the transaction of the first resource.
19
The method of claim 17, wherein determining the correlated resource comprises at least one operation selected from the operations consisting of: determining the correlated resource for the machine as a resource to service alternate tasks that provide acceptable functionality for the machine; determining the correlated resource as a resource that is expected to be correlated with the first resource in regard to at least one of a price or an availability; and determining the correlated resource as a resource that is expected to have a corresponding price change with the first resource, such that a subsequent sale of the correlated resource combined with a spot market purchase of the first resource provides for a planned economic outcome.

19
The method of claim 14, wherein the second resource is a correlated resource, and the method further comprises at least one of: determining the correlated resource for the machine as a resource to service alternate tasks that provide acceptable functionality for the machine; determining the correlated resource as a resource that is expected to be correlated with the first resource in regard to at least one of a price or an availability of the first resource in relation to the correlated resource; or determining the correlated resource as a resource that is expected to have a corresponding price change with the first resource, such that a subsequent sale of the correlated resource combined with a spot market purchase of the first resource provides for a planned economic outcome.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception – a mental process, a judgement or observation-without a practical application or significantly more.  
This rejection follows the most recent MPEP revision (June 2020).  
	As described in MPEP § 2106, subsection III, Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter? Like the other steps in the eligibility analysis, evaluation of this step should be made after determining what applicant has invented by reviewing the entire application disclosure and construing the claims in accordance with their broadest reasonable interpretation (BRI). 
	Per Applicant's claims, 
Claims 1-13 are a system, which is a machine.
Claims 14-19 are a method, which is a process.
Therefore, Applicant's claims are directed to statutory subject matter.  
However, determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.  MPEP 2106.04.
Step 2A, Prong One asks: Does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim.  See MPEP 2106.04(II)(A)(1).
The abstract idea of claim(s) 1 and 14 which are similar in scope, is defined as:
A task requirement comprising a compute task requirement, a networking task requirement, and an energy consumption task requirement; and determine an amount of a resource for the machine to service at least one of the compute task requirement, the networking task requirement, and the energy consumption task requirement; access a forward resource market; access a resource market; and execute a transaction of the resource on at least one of the resource market or the forward resource market in response to the determined amount of the resource.  
The abstract idea steps recited in claims 1 and 14 are those which could be performed mentally, including with pen and paper.  As explained in MPEP 2106.04(a)(2):
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).

	One can mentally perform the steps above as follows.  First one can observe a resource requirement by visually regarding a gauge or meter.  Then one can determine the amount of resource by observing how much of the resource would fulfill the requirement.  Then one can execute a transaction of the resource mentally by writing the transaction on paper in response to the determination of the need of the resource.  Therefore, under a broadest reasonable interpretation, one could perform the steps, as identified in claims 1 and 14 above, mentally, which makes it a mental process.  
Prong Two asks: Does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).  See MPEP 2106.04(II)(A)(1).
This judicial exception is not integrated into a practical application because the additional elements merely use the computer or other machinery as a tool.  In MPEP 2106.04(d), it is noted that "merely reciting the words 'apply it' (or an equivalent) with the judicial exception," is not a practical application.  Therefore, according to the MPEP, this is not solely limited to computers but includes other technology that, recited in an equivalent to "apply it," is a mere instruction to perform the abstract idea on that technology.  
Claim 1 recites the following additional elements:
A transaction-enabling system, comprising
a machine having at least one of a [requirement]
a controller, comprising
several [named] circuits

These elements are merely instructions to apply the abstract idea to a computer because they can be performed by a generic computer.  A system under a broadest reasonable interpretation in this context is taught by a generic computer.  A generic computer is also a machine with requirements relating to computing or networking (all need power).  Then a controller can also be a generic computer.  Finally named circuits under a broadest reasonable interpretation are merely instructions to perform abstract idea steps on a computer.  Therefore, the additional elements are merely 'apply it' limitations that do not integrate the abstract idea into a practical application, and therefore the claims are directed to an abstract idea.  
Therefore, because the additional elements are merely instructions to apply the abstract idea to a computer, see MPEP 2106.05(f), they do not integrate the abstract idea into a practical application.  
Step 2B involves evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. Because this approach considers all claim elements, the Supreme Court has noted that "it is consistent with the general rule that patent claims ‘must be considered as a whole.’" Alice Corp., 573 U.S. at 218 n.3, 110 USPQ2d at 1981 (quoting Diamond v. Diehr, 450 U.S. 175, 188, 209 USPQ 1, 8-9 (1981)). Consideration of the elements in combination is particularly important, because even if an additional element does not amount to significantly more on its own, it can still amount to significantly more when considered in combination with the other elements of the claim. See, e.g., Rapid Litig. Mgmt. v. CellzDirect, 827 F.3d 1042, 1051, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016) (process reciting combination of individually well-known freezing and thawing steps was "far from routine and conventional" and thus eligible); BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) (inventive concept may be found in the non-conventional and non-generic arrangement of components that are individually well-known and conventional).  See MPEP 2106.05.  
Per the additional elements in these claims, limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)).  MPEP 2106.05.  
The examination process involves carrying over their identification of the additional element(s) in the claim from Step 2A Prong Two and carrying over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP §§ 2106.05(a) - (c), (e) (f) and (h).  
The additional elements and their analysis are therefore carried over:  Applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery.  Because the additional elements amount to a generic computer the reasoning from prong 2 is carried over and applied here:  for the reasoning above Applicant has not recited significantly more than the abstract idea.  Therefore, Applicant's additional elements in combination are not significantly more than the abstract idea.  
Per the dependent claims:
Claims 2-13 and 15-19 either recite elements at an applied level which is analyzed as apply it (see claim 3, machine learning component et al.) or are further limitations to the abstract idea.  Therefore, claims 2-13 and 15-19 do not recite elements that are a practical application or significantly more than the abstract idea of the independent claims, nor do they recite limitations that do not further define the abstract idea.  
Therefore, claims 1-19 are rejected under 35 USC 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, and 4-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mansfield, US PGPUB 2015/0149249 A1 ("Mansfield") in view of Alvarado et al., US PGPUB 2003/0101123 A1 ("Alvarado"). 
Per claims 1 and 14, which are similar in scope, Mansfield teaches a transaction-enabling system, comprising: a machine having at least one of a compute task requirement, a networking task requirement, and an energy consumption task requirement in par 040: " FIG. 1 illustrates one example of a smart-grid environment 100. A customer facility 101 such as a residential building, a commercial building, or the like, is provided with energy consuming devices. For example, the energy consuming devices may include computers, refrigerators, televisions, climate control systems such as heating and air conditioning systems, motors, pumps, commercial or manufacturing devices, or the like. According to one example, a plurality of power management devices 102 may be provided at the customer facilities 101. The plurality of power management devices 102 may be communicatively coupled to the energy consuming devices within the corresponding customer facility 101."
Mansfield then teaches a and a controller, comprising: a resource requirement circuit structured to determine an amount of a resource for the machine to service at least one of the compute task requirement, the networking task requirement, and the energy consumption task requirement in par 041: " The power management device 102 may be communicatively coupled to a power meter 103 provided at the customer facility 101. Power is transmitted to the customer facility 101 over transmission lines 115 that form part of a power grid. According to one example, the power management device 102 may be communicatively coupled to the smart grid environment 100 via a network 104 such as the Internet, a cellular communications network, a private wide area network ("WAN"), a power line communications ("PLC") network, or any other suitable communications technology. The network 104 may be connected to the Internet via conventional routers and/or firewalls. The network 104 also may be connected to a common carrier wireless network such as a CDMA network. The network 104 also may be connected to a wide area network that is connected to the PLC network."
Mansfield then teaches a forward resource market circuit structured to access a forward resource market in par 055: "The power management devices 102 are installed at the customer facilities 101 regions and obtain data defining a customer's energy consumption profile. According to one example, the power management devices 102 are configured to transmit the corresponding data to the application server 206, the application server 306, and/or the application servers 106a-106n." See also par 057: "Alternatively, the application server 306 may be remotely controlled by the electric utility company or other third party via the network 304. Software applications are provided at the application server 306 for interfacing with the power management device 102, the power meter 103, the application servers 106a-106, the application server 206, and the energy consuming devices, among other components."
Mansfield then teaches a resource market circuit structured to access a resource market in par 059: "Typically, a generation facility may attempt to generate or purchase in advance from other generation facilities approximately 90% of expected power demand. The remaining 10% of expected power demand is typically purchased on a spot market from the other generation facilities. The technology described herein provides a system and method for improving energy consumption predictions thereby enabling a generation facility to generate or purchase in advance greater than 95% of expected power demand. This leaves less than 5% of expected remaining power demand to be purchased on the spot market from other generation facilities."  And par 061: "After analyzing the power consumption data and the energy supply data, the third-party energy trading entities may efficiently purchase energy from generation facilities 302a-302n and sell energy to the customer facilities 101 and other generation facilities 302a-302n. According to one example, the arbitrage servers 305a-305n may include communication devices 312a-312n having corresponding applications 314a-314n for communicating with the application servers 106a-106n, 206, 306, the interface devices 310-310n, and the power management devices 102, among other data sources, to analyze energy demands of the corresponding regions 201a-201n."
Mansfield then teaches a resource distribution circuit structured to execute a transaction of the resource on at least one of the resource market … in response to the determined amount of the resource in par 063: " Furthermore, the power management devices 102 enable users to select a cost range for purchasing power. For example, users may select among different cost ranges such as 3-5 per Kw/hr for coal-based energy, 4-6 per Kw/hr for natural gas based energy, 5-6 per Kw/hr for wind-based energy, 6-8 per Kw/hr for solar-based energy, or the like. The arbitrage servers 305a-305n may arbitrage with the application servers 106a-106n, 206, 306, the interface devices 310-310n, and the power management devices 102, among other data sources, to obtain low cost energy that matches a customer's demand and energy purchasing preferences. One of ordinary skill in the art will readily appreciate that customers may select other energy purchasing preferences. Accordingly, the energy arbitrage system 300 enables third-party energy trading entities and generation facilities 302a-302n to offer energy purchasing options that match a customer's energy purchasing preferences."
Mansfield does not teach a forward resource market circuit structured to access a forward resource market…the forward resource market.
Alvarado teaches a system for managing risk in markets.  See Alvarado.  
Alvarado teaches a forward resource market circuit structured to access a forward resource market in par 051: "Referring to FIG. 2, after modeling in step 200 the locational prices in the network 100, a portfolio of price risk instruments is evaluated based on the model (step 202). As used herein, a portfolio is a set of positions to take financial advantage of particular market conditions or characteristics. The financial advantage may be to hedge against risk, in which the value of the portfolio is generally negative, or to assume risk, in which the value of the portfolio hopefully is positive. A position is a specific asset or obligation traded in a market related to a commodity delivered over a network, such as the wholesale electricity market, the electricity derivatives market, and related markets. A price risk instrument refers to a position taken for delivery or settlement at a prospective time T in the future in the market and may include, for example, forward contracts, futures contacts, congestion compensations contracts, such as TCCs and FTRs, price swaps, basis swaps, option contracts, and other derivative contracts."
It would have been obvious to one ordinarily skilled in the art before the effective filing date to modify the resource market for the resource requirement teaching of Mansfield with the forward market teaching of Alvarado because Alvarado teaches the following need: 
The need for managing the price risk of electricity is greater than in many other markets because there is a high variation in the price of electricity over both time and space. There is a high variation in the price of electricity over time because it is difficult to store electric power, necessitating that the electricity be produced when demanded. Even under normal conditions, electricity prices may fluctuate widely over the course of a day.

Par 004.  One would be motivated to modify with Alvarado because Alvarado's teachings, above, would prevent the price risk problems that Alvarado describes.  Because one would want to prevent paying too much for electricity, one would be motivated to modify Mansfield with Alvarado.  
Per claim 2, Mansfield and Alvarado teach the limitations of claim 1, above.  Mansfield further teaches wherein the resource distribution circuit is further structured to adaptively improve at least one of an output of the machine or a resource utilization of the machine in par 067: " Additionally, based on obtaining accurate energy preference profiles, the arbitrage servers 305a-305n may delay and purchase energy from generation facilities 302 just prior to the energy becoming wasted, for example. In this case, the arbitrage servers 305a-305n may purchase the energy at heavily discounted rates. Upon purchase, the arbitrage servers 305a-305n may instantaneously distribute this energy at or below market rates to customer facilities 101 over the plurality of regions 201a-201n. Alternatively, the arbitrage servers 305a-305n may instantaneously distribute the energy at or above market rates to other generation facilities 302 that may be in need of additional energy supply such as to avoid operating in brown out and/or blackout conditions."
Per claim 4, Mansfield and Alvarado teach the limitations of claim 1, above.  Mansfield further teaches wherein the resource comprises a compute resource in par 040: "IG. 1 illustrates one example of a smart-grid environment 100. A customer facility 101 such as a residential building, a commercial building, or the like, is provided with energy consuming devices. For example, the energy consuming devices may include computers,"
Per claim 5, Mansfield and Alvarado teach the limitations of claim 1, above.  Mansfield further teaches the resource comprises an energy resource in par 040: "According to one example, a plurality of power management devices 102 may be provided at the customer facilities 101. The plurality of power management devices 102 may be communicatively coupled to the energy consuming devices within the corresponding customer facility 101."
Per claim 6, Mansfield and Alvarado teach the limitations of claim 1, above.  Mansfield further teaches wherein the resource comprises an energy credit resource in par 066: " the energy arbitrage system 300 provides supply-side monitoring that includes offering a broader market to purchase and sell energy. According to one example, the application servers 106a-106n, 206, 306 may bundle customer preferences together from different regions to develop an overall energy preference profile. The overall energy preference profile may be used to purchase electrical energy for distribution over the different regions by different energy arbitrage providers such as different generation facilities 302. The energy may be purchased in bulk and then may be sliced and distributed to individual customers at energy cost savings."
Per claims 7 and 15, which is similar in scope, Mansfield and Alvarado teach the limitations of claims 1 and14, above.  Mansfield does not teach wherein the resource requirement circuit is further structured to determine a second amount of a second resource for the machine to service at least one of the compute task requirement, the networking task requirement, and the energy consumption task requirement; and wherein the resource distribution circuit is further structured to execute a first transaction of the first resource on one of the resource market or the forward resource market, and to execute a second transaction of the second resource on the other one of the resource market or the forward resource market.
Alvarado teaches wherein the resource requirement circuit is further structured to determine a second amount of a second resource for the machine to service at least one of the compute task requirement, the networking task requirement, and the energy consumption task requirement; and wherein the resource distribution circuit is further structured to execute a first transaction of the first resource on one of the resource market or the forward resource market, and to execute a second transaction of the second resource on the other one of the resource market or the forward resource market in par 054 where a market participant takes a spot position (resource market) as well as a futures position (forward resource market): "The market participant's underlying position z at the prospective time T in the future may be met by taking positions x in the spot market at time T, by taking positions y with price risk instruments (e.g. in a futures market now for delivery or settlement at time T), or a combination of both."
It would have been obvious to one ordinarily skilled in the art before the effective filing date to modify the resource market for the resource requirement teaching of Mansfield with execute first/second transaction teaching of Alvarado because Alvarado teaches the following need: 
The need for managing the price risk of electricity is greater than in many other markets because there is a high variation in the price of electricity over both time and space. There is a high variation in the price of electricity over time because it is difficult to store electric power, necessitating that the electricity be produced when demanded. Even under normal conditions, electricity prices may fluctuate widely over the course of a day.

Par 004.  One would be motivated to modify with Alvarado because Alvarado's teachings, above, would prevent the price risk problems that Alvarado describes.  Because one would want to prevent paying too much for electricity, one would be motivated to modify Mansfield with Alvarado.  
Per claim 8, Mansfield and Alvarado teach the limitations of claim 7, above.  Mansfield further teaches wherein the second resource comprises a substitute resource for the first resource during at least a portion of an operating condition for the machine in par 067 where energy that is about to be wasted teaches a substitute resource, which is purchased instead of other energy.  See par 067: "the arbitrage servers 305a-305n may delay and purchase energy from generation facilities 302 just prior to the energy becoming wasted, for example. In this case, the arbitrage servers 305a-305n may purchase the energy at heavily discounted rates. Upon purchase, the arbitrage servers 305a-305n may instantaneously distribute this energy at or below market rates to customer facilities 101 over the plurality of regions 201a-201n. Alternatively, the arbitrage servers 305a-305n may instantaneously distribute the energy at or above market rates to other generation facilities 302 that may be in need of additional energy supply such as to avoid operating in brown out and/or blackout conditions."
Per claim 9, Mansfield and Alvarado teach the limitations of claim 1, above.  Mansfield does not teach the forward resource market comprises a futures market for the resource at a first time scale, and wherein the resource market comprises one of: a spot market for the resource, or a futures market for the resource at a second time scale.
Alvarado teaches the forward resource market comprises a futures market for the resource at a first time scale, and wherein the resource market comprises one of: a spot market for the resource, or a futures market for the resource at a second time scale in par 057 where the spot market is taught and in par 058 where the futures market is taught.  See par 057: "In the example, if a market participant has a set of buy/sell obligations z=[2, -1, 2, -3, 1]', the cost for the market participant to meet all the obligations in the spot market at time T (i e. y=0) would be f=z'A.lambda.. If the spot price for electricity at node 110 at time T is $20.00/MW and there is no congestion, then .lambda.=[20.00, 0.00]' and, therefore, f=$20.00. However, with the same spot price for electricity at node 110 of $20.00/MW, if there is congestion on transmission line 114 with a congestion price of $10.00/MW, then .lambda.=[20.00, 10.00]' and, therefore, f=$11.00. The price swing of $9.00/MW shows that there is considerable Spatial Price Risk due to congestion."  See par 058: "If the market participant takes a long (buy) position of 1 MW at time 0 for delivery at time T in the futures market for node 110, with the prices of futures given by F=[20.00, 22.00], then the cost in the first scenario of .lambda.=[20.00, 0.00]' is also $20.00/MW, but the cost in the second scenario of .lambda.=[20.00, 10.00]' is $11.00/MW. Thus, there still is a price swing of $9.00/MW, showing that taking the position in a single price risk instrument has not reduced, in this example, the spatial risk due to congestion."
It would have been obvious to one ordinarily skilled in the art before the effective filing date to modify the resource market for the resource requirement teaching of Mansfield with the spot market futures market teaching of Alvarado because Alvarado teaches the following need: 
The need for managing the price risk of electricity is greater than in many other markets because there is a high variation in the price of electricity over both time and space. There is a high variation in the price of electricity over time because it is difficult to store electric power, necessitating that the electricity be produced when demanded. Even under normal conditions, electricity prices may fluctuate widely over the course of a day.

Par 004.  One would be motivated to modify with Alvarado because Alvarado's teachings, above, would prevent the price risk problems that Alvarado describes.  Because one would want to prevent paying too much for electricity, one would be motivated to modify Mansfield with Alvarado.  
Per claim 10, Mansfield and Alvarado teach the limitations of claim 1, above.  Mansfield further teaches the transaction comprises at least one transaction type selected from the transaction types consisting of: a sale of the resource; a purchase of the resource; a short sale of the resource; a call option for the resource; a put option for the resource; and any of the foregoing with regard to at least one of a substitute resource or a correlated resource in par 063 where purchase of a resource is taught.  See par 063: "the plurality of power management devices 102 may include a graphical user interface that enables users or customers to select energy purchasing preferences. For example, the power management devices 102 may enable users to select a type of energy to purchase, including green energy, nuclear energy, hydroelectric energy, coal energy, low cost energy, and low emission energy, among other types of energy. Furthermore, the power management devices 102 enable users to select a cost range for purchasing power. For example, users may select among different cost ranges such as 3-5 per Kw/hr for coal-based energy, 4-6 per Kw/hr for natural gas based energy, 5-6 per Kw/hr for wind-based energy, 6-8 per Kw/hr for solar-based energy, or the like. The arbitrage servers 305a-305n may arbitrage with the application servers 106a-106n, 206, 306, the interface devices 310-310n, and the power management devices 102, among other data sources, to obtain low cost energy that matches a customer's demand and energy purchasing preferences. One of ordinary skill in the art will readily appreciate that customers may select other energy purchasing preferences. Accordingly, the energy arbitrage system 300 enables third-party energy trading entities and generation facilities 302a-302n to offer energy purchasing options that match a customer's energy purchasing preferences."
Per claims 11 and 16, which are similar in scope, Mansfield and Alvarado teach the limitations of claims 1 and 14, above.  Mansfield further teaches wherein the resource distribution circuit is further structured to determine at least one of a substitute resource or a correlated resource, and to further execute at least one transaction of the at least one of the substitute resource or the correlated resource in par 063 where different energy sources are selected, which are substitute or correlated resources.  See par 063:  "the plurality of power management devices 102 may include a graphical user interface that enables users or customers to select energy purchasing preferences. For example, the power management devices 102 may enable users to select a type of energy to purchase, including green energy, nuclear energy, hydroelectric energy, coal energy, low cost energy, and low emission energy, among other types of energy. Furthermore, the power management devices 102 enable users to select a cost range for purchasing power. For example, users may select among different cost ranges such as 3-5 per Kw/hr for coal-based energy, 4-6 per Kw/hr for natural gas based energy, 5-6 per Kw/hr for wind-based energy, 6-8 per Kw/hr for solar-based energy, or the like. The arbitrage servers 305a-305n may arbitrage with the application servers 106a-106n, 206, 306, the interface devices 310-310n, and the power management devices 102, among other data sources, to obtain low cost energy that matches a customer's demand and energy purchasing preferences. One of ordinary skill in the art will readily appreciate that customers may select other energy purchasing preferences. Accordingly, the energy arbitrage system 300 enables third-party energy trading entities and generation facilities 302a-302n to offer energy purchasing options that match a customer's energy purchasing preferences."
Per claims 12 and 17, which are similar in scope, Mansfield and Alvarado teach the limitations of claims 11 and 16, above.  Mansfield further teaches wherein the resource distribution circuit is further structured to execute the at least one transaction of the at least one of the substitute resource or the correlated resource as a replacement for the transaction of the resource in par 067 where energy that is about to be wasted teaches a substitute resource, which is purchased instead of other energy.  See par 067: "the arbitrage servers 305a-305n may delay and purchase energy from generation facilities 302 just prior to the energy becoming wasted, for example. In this case, the arbitrage servers 305a-305n may purchase the energy at heavily discounted rates. Upon purchase, the arbitrage servers 305a-305n may instantaneously distribute this energy at or below market rates to customer facilities 101 over the plurality of regions 201a-201n. Alternatively, the arbitrage servers 305a-305n may instantaneously distribute the energy at or above market rates to other generation facilities 302 that may be in need of additional energy supply such as to avoid operating in brown out and/or blackout conditions."
Per claims 13 and 18, which are similar in scope, Mansfield and Alvarado teach the limitations of claims 11 and 16, above.  Mansfield further teaches the resource distribution circuit is further structured to execute the at least one transaction of the at least one of the substitute resource or the correlated resource in concert with the transaction of the resource in par 067 where energy that is about to be wasted teaches a substitute resource, which is purchased instead of other energy, but is used instead to prevent blackout brownout conditions which teaches in concert with.  See par 067: "the arbitrage servers 305a-305n may delay and purchase energy from generation facilities 302 just prior to the energy becoming wasted, for example. In this case, the arbitrage servers 305a-305n may purchase the energy at heavily discounted rates. Upon purchase, the arbitrage servers 305a-305n may instantaneously distribute this energy at or below market rates to customer facilities 101 over the plurality of regions 201a-201n. Alternatively, the arbitrage servers 305a-305n may instantaneously distribute the energy at or above market rates to other generation facilities 302 that may be in need of additional energy supply such as to avoid operating in brown out and/or blackout conditions."
Per claim 19, Mansfield and Alvarado teach the limitations of claim 17, above.  Mansfield further teaches determining the correlated resource comprises at least one operation selected from the operations consisting of: determining the correlated resource for the machine as a resource to service alternate tasks that provide acceptable functionality for the machine; determining the correlated resource as a resource that is expected to be correlated with the first resource in regard to at least one of a price or an availability in pars 063 and 067 where customers can purchase alternate energy and may purchase energy before it gets wasted in order to prevent blackout brownout which are alternate tasks that provide acceptable functionality for the machine (keeping machine on).  See par 063: "e plurality of power management devices 102 may include a graphical user interface that enables users or customers to select energy purchasing preferences. For example, the power management devices 102 may enable users to select a type of energy to purchase, including green energy, nuclear energy, hydroelectric energy, coal energy, low cost energy, and low emission energy, among other types of energy. Furthermore, the power management devices 102 enable users to select a cost range for purchasing power. For example, users may select among different cost ranges such as 3-5 per Kw/hr for coal-based energy, 4-6 per Kw/hr for natural gas based energy, 5-6 per Kw/hr for wind-based energy, 6-8 per Kw/hr for solar-based energy, or the like. The arbitrage servers 305a-305n may arbitrage with the application servers 106a-106n, 206, 306, the interface devices 310-310n, and the power management devices 102, among other data sources, to obtain low cost energy that matches a customer's demand and energy purchasing preferences. One of ordinary skill in the art will readily appreciate that customers may select other energy purchasing preferences. Accordingly, the energy arbitrage system 300 enables third-party energy trading entities and generation facilities 302a-302n to offer energy purchasing options that match a customer's energy purchasing preferences."  See Par 067: "Additionally, based on obtaining accurate energy preference profiles, the arbitrage servers 305a-305n may delay and purchase energy from generation facilities 302 just prior to the energy becoming wasted, for example. In this case, the arbitrage servers 305a-305n may purchase the energy at heavily discounted rates. Upon purchase, the arbitrage servers 305a-305n may instantaneously distribute this energy at or below market rates to customer facilities 101 over the plurality of regions 201a-201n. Alternatively, the arbitrage servers 305a-305n may instantaneously distribute the energy at or above market rates to other generation facilities 302 that may be in need of additional energy supply such as to avoid operating in brown out and/or blackout conditions."
Mansfield does not teach and determining the correlated resource as a resource that is expected to have a corresponding price change with the first resource, such that a subsequent sale of the correlated resource combined with a spot market purchase of the first resource provides for a planned economic outcome.
Alvarado teaches and determining the correlated resource as a resource that is expected to have a corresponding price change with the first resource, such that a subsequent sale of the correlated resource combined with a spot market purchase of the first resource provides for a planned economic outcome in pars 057, 058 where the participant takes positions in the spot market and futures market see also par 054, as cited above.  See also par 066 where the purpose of this is "risk aversion" which is a planned economic outcome.  
It would have been obvious to one ordinarily skilled in the art before the effective filing date to modify the resource market for the resource requirement teaching of Mansfield with the spot market futures market planned economic outcome teaching of Alvarado because Alvarado teaches the following need: 
The need for managing the price risk of electricity is greater than in many other markets because there is a high variation in the price of electricity over both time and space. There is a high variation in the price of electricity over time because it is difficult to store electric power, necessitating that the electricity be produced when demanded. Even under normal conditions, electricity prices may fluctuate widely over the course of a day.

Par 004.  One would be motivated to modify with Alvarado because Alvarado's teachings, above, would prevent the price risk problems that Alvarado describes.  Because one would want to prevent paying too much for electricity, one would be motivated to modify Mansfield with Alvarado.  
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mansfield, US PGPUB 2015/0149249 A1 ("Mansfield") in view of Alvarado et al., US PGPUB 2003/0101123 A1 ("Alvarado"), further in view of Forbes et al., US PGPUB 2017/0358041 A1 ("Forbes").  
Per claim 3, Mansfield and Alvarado teach the limitations of claim 2, above.  Mansfield does not teach wherein the resource distribution circuit further comprises at least one of a machine learning component, an artificial intelligence component, or a neural network component.
Forbes teaches financial settlement of transactions within an electric power grid.  See abstract.
Forbes teaches wherein the resource distribution circuit further comprises at least one of a machine learning component, an artificial intelligence component, or a neural network component in par 0279: "In one embodiment, the blockchain-based EnergyNet platform in the present invention includes Artificial Intelligence (AI) algorithms. For example, but not for limitation, trading bots (i.e., digital robots) are created on the blockchain-based EnergyNet platform to facilitate automatic peer-to-peer trading."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the resource and transaction teachings of Mansfield and Alvarado with the artificial intelligence teaching of Forbes because Forbes teaches in par 003 that customers typically have limited information about alternatives to buying power, and the emerging technologies including but not limited to blockchain (therefore including AI, as Forbes teaches) make more information available to consumers. By improving information to a consumer, better decisions can be made.  See par 010.  For these reasons, one would be motivated to modify Mansfield and Alvarado with Forbes.  
Therefore, claims 1-19 are rejected under 35 USC 103.
Prior Art Made of Record and Not Relied Upon
The following prior art is considered relevant to Applicant's disclosure but is not relied upon in the above rejection:
Crozter, "Energy Storage Myths," Fractal [online], published on June 17, 2016, available at: < https://www.energystorageconsultants.com/energy-storage-arbitrage/>
Teaches on pages 3-5 arbitrage strategies to achieve a planned economic outcome for energy usage.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562. The examiner can normally be reached M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD W. CRANDALL/           Examiner, Art Unit 3689                                                                                                                                                                                             

Requirement for Information Under 37 C.F.R. 1.105
Applicant is required under 37 C.F.R. 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
Examiner is requesting information under 37 CFR 1.105 for "similar subject matter" that is "filed by at least one of the inventors or assigned to the same assignee as the current application."  MPEP 704.11(a).  As explained in 37 CFR 1.105, this related information includes "A copy of any … published application, or patent (U.S. or foreign), by any of the inventors, that relates to the claimed invention" not already identified in the above Office action.  Applicant may submit these in an IDS.  Examiner requests applications and patents with similar claimed subject matter filed by Applicant or assigned to Strong Force.    
The fee and certification requirements of 37 C.F.R. §1.97 are waived for those documents submitted in reply to this requirement. This waiver extends only to those documents within the scope of this requirement under 37 C.F.R. §1.105 that are included in the applicant’s first complete communication responding to this requirement. Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 C.F.R. §1.105 are subject to the fee and certification requirements of 37 C.F.R. 1.97.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 C.F.R. 1.56. Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown of cannot be readily obtained will be accepted as a complete response to the requirement for that item.
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.
/SARAH M MONFELDT/           Supervisory Patent Examiner, Art Unit 3689